 


113 HR 3039 IH: Taxpayer Receipt Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3039 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. McDermott (for himself, Mr. Moran, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require that the Secretary of the Treasury provide a Tax Receipt to each taxpayer who files a Federal income tax return. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Receipt Act of 2013. 
2.Provision of taxpayer receipt 
(a)In generalChapter 77 of the Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7529.Taxpayer receipt 
(a)In generalNot later than the end of the first fiscal quarter of the first fiscal year which begins after the 1-year period beginning on the date of the enactment of this section, and annually thereafter, the Secretary shall provide via United States mail a Tax Receipt to each taxpayer (other than a trust, estate, partnership, or corporation) who made a return with respect to income taxes under chapter 1 for the preceding taxable year and for whom a current mailing address can be determined through such methods as the Secretary determines to be appropriate. 
(b)Tax ReceiptFor purposes of this section, each Tax Receipt shall— 
(1)state the amount of taxes paid by the filer (even if $0), the filer’s filing status, earned income, and taxable income, the filer’s tax bracket expressed as a percentage, the average amount of tax paid by taxpayers in the filer’s tax bracket, and a summary of current tax brackets, 
(2)contain a table listing— 
(A)each of the spending categories described in subsection (c), 
(B)with respect to each spending category described in subsection (c)— 
(i)the total Federal outlays for the fiscal year ending in the preceding taxable year, the dollar amount of each such category, and each such category’s percentage of the total Federal outlays, 
(ii)the ratio (expressed as a percentage) which bears the same percentage of the taxpayer’s income tax liability for the preceding taxable year to such category as the ratio that such category bears to the total of the spending categories described in subsection (c) for the fiscal year ending in the preceding taxable year,  
(iii)the proportional amount (expressed in dollars) of the taxpayer’s income tax liability spent on that category, and 
(iv)the percentage change the results under clauses (ii) and (iii) are from the preceding year (expressed in positives and negatives),  
(3)contain a table listing— 
(A)the 10 most costly tax expenditures (determined for the fiscal year ending in the preceding taxable year), 
(B)the cost (expressed in dollars) of each such tax expenditure, and 
(C)a clear and brief description of each such tax expenditure that best enables the recipient to understand the tax expenditure’s purpose and function, 
(4)include any additional information or summaries that will help the recipient best understand how their individual taxes are spent, providing context for the current government tax structure, and the budgetary situation of the United Sates, 
(5)contain the annual budget review described in subsection (e), and 
(6)be not more than 4 pages in length.  
(c)Spending category 
(1)In generalA spending category referred to in this subsection is one of the following: 
(A)Administration of Justice. 
(B)Agriculture. 
(C)Allowances. 
(D)Commerce and Housing Credit. 
(E)Community and Regional Development. 
(F)Education, Training, Employment, and Social Services. 
(G)Energy. 
(H)General Government. 
(I)General Science, Space, and Technology. 
(J)Health. 
(K)Income Security. 
(L)International Affairs. 
(M)Medicare. 
(N)National Defense. 
(O)Natural Resources and Environment. 
(P)Net Interest. 
(Q)Social Security. 
(R)Transportation. 
(S)Undistributed Offsetting Receipts. 
(T)Veterans Benefits and Services. 
(2)Rules relating to appropriate spending categoriesFor purposes of paragraph (1)— 
(A)the spending categories for the table described in subsection (b)(2) shall be listed in order of cost, with the greatest expense stated first, and 
(B)each spending category shall have a one sentence, general description of the programs, projects, and activities comprising that spending category. 
(d)Tax expendituresFor purposes of this section, the term tax expenditure shall have the meaning given such term by section 3(3) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621). 
(e)Annual Budget ReviewThe annual budget review described in this subsection with respect to a fiscal year shall use the budget projections prepared by the Congressional Budget Office and shall include— 
(1)an estimate of total Federal receipts, outlays, deficit, and debt for the current fiscal year, 
(2)actual Federal receipts, outlays, deficit, and debt for the preceding 5 fiscal years, 
(3)projections of Federal receipts, outlays, deficit, and debt for the succeeding 10 fiscal years, 
(4)level of Federal debt in total amount and as a percentage of gross domestic product for the fiscal year, the 10 preceding fiscal years, and the 10 succeeding fiscal years, and 
(5)additional information to help the recipient understand the Federal budget and government spending, including government spending on mandatory, defense discretionary, nondefense discretionary, and interest categories. 
(f)Rule relating to nonresident aliensSubsection (a) shall not apply to an individual who is a nonresident alien (within the meaning of section 7701(b)(1)(B)). . 
(b)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 7529. Taxpayer receipt.. 
(c)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after the date of the enactment of this Act. 
 
